Title: To James Madison from George Henry Rose, 26 January 1808
From: Rose, George Henry
To: Madison, James



Sir,
Washington January 26th. 1808

Having had the honor to state to You, that I am expressly precluded by my Instructions, from entering upon any negotiation for the Adjustment of the differences arising from the Encounter of His Majesty’s Ship Leopard and the Frigate of the United States the Chesapeake; as long as the the Proclamation of the President of the United States of the 2d. July 1807 shall be in force, I beg leave to offer You such farther Explanation of the Nature of that Condition, as appears to me Calculated to place the Motives under which it has been enjoined to me thus to bring it forward, in their true light.
In whatever spirit that Instrument was issued, it is sufficiently obvious, that it has been productive of considerable prejudice to His Majesty’s Interests as confided to His Military and other Servants in the United States, to the Honor of His Flag, and to the Privileges of His Ministers accredited to the American Government.  From the operation of this Proclamation have unavoidably resulted Effects of retaliation, and self-assumed redress, which might be held to affect materially the question of the reparation due to the United States, especially in as much as its execution has been persevered in after the knowledge of His Majesty’s early, unequivocal, and unsollicited disavowal of the unauthorised Act of Admiral Berkeley, His disclaimer of the Pretension exhibited by that Officer to search the National Ships of a Friendly Power for deserters, and the Assurances of prompt and effectual reparation, all communicated without loss of time, to the Minister of the United States in London, so as not to leave a doubt as to His Majesty’s just and Amicable intentions.  But His Majesty making every allowance for the irritation which was excited, and the Misapprehensions which existed, has authorised me to proceed in the Negotiation upon the sole discontinuance of measures of so inimical a tendency.
You are aware, Sir, that any delay, which may have arisen in the Adjustment of the present differences is not imputable to an intention of procrastination on the part of His Majesty’s Government; on the contrary, Its anxiety to terminate as expeditiously as possible the discussion of a matter so interesting to both Nations has been evinced by the communication made by Mr. Secretary Canning to Mr. Monroe, before that Minister of the United States was even informed of the Encounter, and now by the promptitude with which It has dispatched a special Mission to this Country for that Express purpose.
I can have no difficulty in stating anew to You, with respect to the Provisions of my Instructions, calculated as they are to insure an honorable adjustment of the important point in Question, and to remove the Impressions, which the late cause of difference may have excited in the minds of this Nation, that I am Authorised to Express my Conviction, that they are such, as will enable me to terminate the Negotiation amicably & satisfactorily.
Having learnt from You, Sir, that it is solely as a measure of precaution, the provisions of the Proclamation are now enforced, I must persuade myself that a due consideration of His Majesty’s conduct in this transaction will remove as well any Misapprehensions, which may have been entertained respecting His Majesty’s Dispositions towards the United States, as the Grounds upon which that Enforcement rests, and the more so as it has long been a matter of notoriety, that the orders, issued to the officers of His Majesty’s Navy in his Proclamation of the 16th. October 1807, afford ample Security, that no attempt can again be made to Assert a Pretension, which His Majesty from the first disavowed.
I may add, that if His Majesty has not commanded me to enter into the discussion of the other causes of Complaint, stated to arise from the conduct of His Naval Commanders in these Seas prior to the encounter of the Leopard, and the Chesapeake, it was because it has been deemed improper to mingle them, whatever may be their merits, with the present Matter so much more interesting, and important in its Nature; an opinion originally, and distinctly expressed by Mr. Monroe, and assented to by Mr. Secretary Canning.  But if upon this more recent, and more weighty matter of discussion, upon which the Proclamation mainly and materially rests, His Majesty’s amicable Intentions are unequivocally evinced, it is sufficiently clear, that no hostile disposition can be supposed to exist on his part, nor can any views be attributed to His Government, such, as requiring to be Counteracted by measures of precaution, could be deduced from transactions, which preceded that Encounter.
In offering these elucidations, I should observe, that the view in which I have brought forward the Preliminary, which I have specified, is neither as to demand concession, or redress, as for a wrong committed: into such the claim to a discontinuance of hostile provsions cannot be construed; but it is simply to require a cessation of Enactments injurious in their Effects, and which, if persisted in, especially after these Explanations, must evince a spirit of hostility, under which His Majesty could not Authorise the prosecution of the present Negotiation either consistently with His own Honor, or with any well founded Expectation of the renewal or duration of that Good Understanding between the two Countries, which it is equally the Interest of Both to foster, and to Ameliorate.  I have the Honor to be with the highest consideration, Sir, Your most obedient, & most humble Servant,

G. H. Rose

